DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 and 18-20 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slothower et al. (U.S. PGPUB No. 2014/0250585) in view of Mossoba et al. (U.S. Pat. No. 10155920).

	Regarding claims 1-10, 12-16 and 18-20, Slothower teaches providing a shower enclosure (abstract) with a glass ceiling panel (which is a horizontal overhead surface at a height for a person to stand underneath, 0034 and 0036) which is configured for water shedding (0036). Slothower fails to teach a process comprising disposing a condensation reduction composition on the surface having all the elements as claimed and applied by a process as claimed and a treated surface prepared from the process.
	However, Mossoba teaches a process for preventing fogging of glass shower doors (abstract, note that this is comparable to reducing condensation on a surface) comprising disposing a composition on the shower doors by spraying (abstract) to treat the surface subsequent to showering (column 3, lines 1-29, which would be a step of exposing the surface to a condensation condition after disposing the composition on the surface). Mossoba teaches the 8-C10 and C10-16 alkyl polyglycoside (abstract) in a combined amount of 2-12% (claim 1); citric acid in an amount of 0.1-1% (claim 1); a preservative in an amount of 0.02-0.09% (claim 1); water in an amount of 72.01-96.57% (claim 1), and the composition having a pH of between 4 and 6 (column 4, lines 2-5). Mossoba further teaches a shower door treated by the disclosed process (abstract). Furthermore, as Mossoba is teaching essentially identical compositions to those claimed (see above) with a property of preventing fogging (see above), then inherently Mossoba’s compositions will be reducing the amount of condensate on the surface by reducing the number of condensate drops falling from the surface during exposure to a condensation condition or increasing the rate of condensate evaporation as required by claim 19. Finally, Mossoba teaches preparing the composition prior to disposing it on the shower door (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify all of Slothower’s glass shower panels, including the ceiling panel, by treatment with Mossoba’s composition by the treatment process disclosed by Mossoba to provide the claimed process and treated surface. One would have been motivated to make this modification as Mossoba teaches that the treatment prevents fogging on shower glass, cleans the surface of the glass and prevents deposition and accumulation of soap scum on the glass (abstract and claim 1).

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slothower in view of Mossoba as applied to claim 10 above, and further in view of Scheuing et al. (U.S. Pat. No. 7939487).

Regarding claim 11, Slothower in view of Mossoba teach all the limitations of claim 10 including their composition being a cleaning composition (Mossoba at abstract) and the use of citric acid (which will act as a pH control agent) in an amount of 0.1-1% (Mossoba at claim 1, note that overlapping ranges are prima facie evidence of obviousness), but fails to specifically teach the use of sodium citrate as the pH control agent. However, Scheuing teaches that either sodium citrate or citric acid can be used to provide the desired pH for a cleaning solution (see Table V, column 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sodium citrate for Slothower in view of Mossoba’s citric acid. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (note that Scheuing specifically teaches using either citric acid or sodium citrate for pH control in similar cleaning solutions), and the predictable result of providing Slothower in view of Mossoba’s composition at the desired pH between 4 and 6.

Conclusion
	Claims 1-16 and 18-20 are pending.
	Claims 1-16 and 18-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
February 4, 2022Primary Examiner, Art Unit 1759